DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 08/08/2022. In the applicant’s response, no claim was amended, added, or cancelled. Accordingly, claims 1-20 are pending and being examined. Claims 1 and 11 are independent form.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ushida et al (US Pub 2004/0010409, hereinafter “Ushida”). Ushida is cited by applicant in IDS filed on 08/21/2019.

Regarding claim 1, Ushida discloses a mobile communications device (the mobile phone, see Fig. 1, client 101, and par. 55) for classifying an instance (recognizes audio from the user; see par. 185) using Machine Learning, ML (the mobile phone includes an acoustic model in the audio recognition engine 104, such as Hidden Markov Model and N-grams, which is built based on previously collected acoustic data is to be previously found by a calculation; cf. pars. 112-122), the mobile communications device being operative to: 
acquire a feature vector representing the instance (the mobile phone receives an audio input part 102 from the user and finds the feature amount used for the audio recognition from the audio input; see pars, cf. pars. 106-114), 
classify the instance (see “the audio recognition” shown in fig.7) by applying the feature vector to a local first ML model of the mobile communications device, calculate a confidence level for the classification of the instance (The audio recognition engine 104 recognizes the loaded data based on the feature amount extracted from the audio input. This recognition result is derived as a degree of reliability for each vocabulary; cf. para.110, para.114, and para.116), and 
if the calculated confidence level is less than a threshold confidence level (when the degree of reliability of the recognition result is lower than the threshold value, the audio recognition engine 104 outputs information that the recognition result is rejected to the audio transmit part 105; see para.129; see S702—S707 of fig.7), 
acquire information identifying one or more other mobile communications devices for classifying an instance using ML (when the recognition result is rejected in the client 101, the operation proceeds to step S703. At step S703, the audio data is transmitted from the client 107 to the server for performing the audio recognition; see pars. 187-188. "At step S704, the server 111 performs the audio recognition", see par. 196), which other mobile communications devices are selected based on a respective location of the one or more other mobile communications devices being the same as, or in proximity of, a location of the mobile communications device (selecting a destination server or a destination client, from “any plural number” of the clients and/or the servers based on the distances; cf. para.134-135, and para.53), or being in proximity of a location associated with the instance, and 
transmit a classification request message comprising the feature vector to the one or more other mobile communications devices (the audio data is transmitted from the client to the server, the server 111 performs the audio recognition, and the server 111 transmits the recognition result to the client 07; see S703—S707 of fig.7 and pars. 188-200).  
 
Regarding claim 7, 17, Ushida discloses, wherein the instance is an audio recording capturing a sound (Fig. 1: audio input part 102), the mobile communications device being operative to acquire the feature vector representing the instance by: acquiring the audio recording (par. 106), and deriving the feature vector representing the instance from the audio recording (pars. 107-115).  

Regarding claim 8, 18, Ushida discloses, being operative to acquire the audio recording using a microphone operatively connected to the mobile communications device (pars. 65, 94).
  
Regarding claim 9, 19, Ushida discloses, being operative to acquire the information identifying one or more other mobile communications devices for classifying an instance using ML by selecting the one or more other mobile communications devices (pars. 133-135).

Regarding claim 10, 20, Ushida discloses, being any one of: a mobile terminal, a smartphone, a mobile phone, a smartwatch, a tablet, a digital assistant, a digital camera, a personal computer, and a laptop computer.  

Regarding claim 11, the claim is an inherent variation of claim 1, and therefore is interpreted and rejected set forth in the rejection of claim 1.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida et al (US Pub 2004/0010409, hereinafter “Ushida”).

Regarding claim 2, 12, Ushida teaches these limitations recited in the claim because these limitations would be easily conceived from the paragraphs [0053 and [0134]-[0135] of Ushida in order to perform audio recognition for large scale of vocabulary more than hundreds of thousands, a high-performance processor and a high-capacity memory have been needed (Ushida, see para.2).
 
Regarding claim 3, 13, Ushida discloses, being further operative to update the local first ML model with the received classification of the instance (see par. 202; Fig. 7, step S707).  

Regarding claim 4, 14, Ushida discloses, being further operative to provide the received classification of the instance to an application from which a request for classifying the instance originates (see paragraphs 144-145; and paragraphs 244-245). 

8.	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida in view of Ozog (US Pat.9330301, hereinafter “Ozog”). Ozog is cited by applicant in IDS filed on 08/21/2019.


Regarding claim 5, 15, Ushida does not disclose, wherein the instance is an image or a video frame capturing an object, the communications device being operative to acquire the feature vector representing the instance by: acquiring the image or the video frame, and deriving the feature vector representing the instance from the image or the video frame. However, to solve the same problem, Ozog teaches: wherein the instance is an image or a video frame capturing an object, the communications device being operative to acquire the feature vector representing the instance by: acquiring the image or the video frame (the mobile device may perform facial recognition in response to a face image in video or captured by a camera; see col.13, lines 13-17), and deriving the feature vector representing the instance from the image or the video frame (the mobile device may perform facial recognition based the facial features extracted from the face image; see col.11, lines 130-45). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Ozog into the teachings of Ushida by further adding a facial recognition process taught by Ozog into the audio recognition method of Ushida since both the audio recognition and the facial/face recognition are well established and widely used in the field of media processing (Ozog, see col.4 lines 56-61). 

Regarding claim 6, 16, the combination of Ushida and Ozog discloses the communications device according to claim 5, being operative to acquire the image or the video frame using a camera operatively connected to the communications device (Ozog, see col.13 lines 13-17).  
Response to Arguments
9.	Applicant’s arguments, with respects to claim 1, filed on 08/08/2022, have been fully considered but they are not persuasive. 

9-1.	On page 9 of applicant’s response, applicant contends that
“the Office points to various portions of Ushida, including paragraphs [0188]-[0200], which discuss transmitting audio from the client to a server. See Office Action at 4. However, nowhere in Figure 7, nor in paragraphs [188]-[200], is Serial No. 16/487,583Page 10there an indication that Ushida teaches transmitting a classification request message to one or more other mobile communications devices.”

(The emphases added by the examiner.)

The examiner’s notes: The examiner respectfully points out that Figure.7 in the method in Ushida starts with “Recognize Audio in Client 101”. “Figure.7 is a flowchart of the operations of the audio recognition system shown in Fig.1”. See paragraph [0184]. In other words, the purpose of Figure.7 requires an audio classification to a server which is nearby client mobile device 101. See fig.1 and Paragraph [0053]. As such, when the audio recognition/classification result is rejected at S702 of fig.7, the operation proceeds to step S703. At step S703, client mobile device 101 transmits the audio data to server 111 and require a classification for the audio data. Thus, Ushida discloses the argued features and the argument is unpersuasive.

9-2.	On page 9 of applicant’s response, applicant contends that
“The claimed mobile communications device's transmission of the classification request message to another mobile communications device, rather than to a server, provides an improved collaborative classification of instances using ML models of mobile communications devices.”

The examiner respectfully disagrees with the contend. It is because Ushida clearly discloses selecting a destination server or a destination client, from “any plural number” of clients and/or “any plural number” of servers, based on the distances to client 101. See Paragraph [0053] and Paragraphs [0134]-[0135].

10.	Therefore, in view of the above reasons, examiner maintains rejections.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/11/2022